ORDER
On July 5, 1984, the movant’s resignation from the practice of law in Kentucky was accepted upon terms that he could not apply for reinstatement for a period of five years. More than five years having elapsed, the movant has duly filed his application for reinstatement to the Kentucky Bar Association.
The movant has satisfied CLE requirements for reinstatement, and the Continuing Legal Education Commission has approved the application. The Character and Fitness Committee has investigated and approved the application. The movant has passed the Reinstatement Examination and *63the Multi-State Professional Responsibility Examination, and the Board of Bar Examiners has recommended reinstatement. The Trial Commissioner and the Board of Governors of the Kentucky Bar Association have recommended reinstatement.
The Court, having examined the record and being duly advised, adopts the recommendation of the Board of Governors. Accordingly, it is ordered that the applicant, Charles H. Schaffner, upon payment of all costs, expense, and the current year’s dues, is reinstated to the Kentucky Bar Association and to the practice of law in this Commonwealth.
All sitting.
All concur.
ENTERED: January 17, 1991.
/s/ Robert F. Stephens Chief Justice